Citation Nr: 0117562	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  94-14 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an increased disability evaluation for a 
fracture of the right femur fracture and bursitis of the 
hip, currently evaluated as 20 percent disabling. 

2. Entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed as secondary to 
service-connected disability of a right femur fracture and 
bursitis of the hip.

3. Entitlement to service connection for a disorder 
characterized by pain in the shoulders.  


REPRESENTATION

Appellant represented by:	James T. Clancy, Attorney at 
Law



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from December 1955 to December 
1967.  The appellant also had a period of active service from 
December 1967 to April 1974 that has been classified as other 
than honorable service by the service department.  

This matter was last before the Board of Veterans' Appeals 
(the Board) in September 2000.  The procedural history of 
this case was reviewed at length in the Board's September 
2000 decision and will not be repeated here.  

In the September 2000 decision, the Board identified six 
issues:  whether new and material evidence sufficient to 
reopen the appellant's claims of entitlement to service 
connection for a back disability, a disability characterized 
by pain in both hips and a right arm disability; entitlement 
to increased disability ratings for service-connected right 
wrist disability and service-connected residuals of a right 
femur fracture; and entitlement to service connection for a 
disorder characterized by shoulder pain.

In its decision, the Board concluded that new and material 
evidence had not been submitted to reopen the appellant's 
claims of entitlement to service connection for a right arm 
disability and a hip disability.  The Board also granted 
separate disability ratings for a scar of the right wrist and 
for right ulnar neuropathy and denied increased ratings for 
those disabilities.  Those issues have been finally 
adjudicated by the Board and will be addressed no further 
herein.   

In its September 2000 decision, the Board found that new and 
material evidence had been obtained to reopen a previously 
denied claim of entitlement to service connection for a back 
disorder.  Following reopening of the claim, the Board 
remanded that issue to the Department of Veterans Affairs 
(VA) Regional Office for further development.  The Board also 
remanded for further development the appellant's claim of 
entitlement to an increased disability rating for the 
residuals of a right femur fracture with bursitis of the hip.  
In a February 2001 Supplemental Statement of the Case, the RO 
continued to deny the benefits sought with respect to these 
two issues.  The appellant's VA claims folder as returned to 
the Board.  

Subsequent to the Board's September 2000 remand, the Veterans 
Claims Assistance Act of 2000 ("VCAA") was made law, and 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  In 
part, the VCAA specifically provides that VA is required to 
make reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
VCAA, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A). 

As will be discussed below, the Board has carefully reviewed 
all evidence of record in light of the VCAA and previously 
applicable law, and finds that the appellant's back 
disability and right femur fracture rating claims are ready 
for appellate review.  

In September 2000, the Board further noted that following a 
December 1982 rating decision that in part denied service 
connection for pain and stiffness of both shoulders, the 
appellant filed a Notice of Disagreement challenging the RO's 
determinations as to "all disabilities" that were the 
subject of his original claim and the December 1982 rating 
decision.  Because the appellant challenged the determination 
relative to "all disabilities," the Board found that the 
appellant had filed a Notice of Disagreement as to the denial 
of service connection for a bilateral shoulder disability, 
the Board had jurisdiction over that issue.  Citing Manlincon 
v. West, 12 Vet. App. 238 (1999), the Board directed that the 
appellant was to be issued a Statement of the Case.
 
The record reflects that by letter dated in October 2000, the 
RO requested that the appellant specify the nature of his 
shoulder disability.  In December 2000, the appellant through 
counsel forwarded a Statement in Support of Claim indicating 
the symptoms of his claimed shoulder disorder, as requested 
by the RO.  The record does not reflect that the RO forwarded 
the appellant a Statement of the Case subsequent to receipt 
of the appellant's letter.  Accordingly, because compliance 
with a Board remand directive is non-discretionary on the 
part of the RO, the Board must again remand the appellant's 
claim for entitlement to service connection for a disorder 
characterized by pain in the shoulders.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  This matter will be further 
addressed in the REMAND section below.  
 

FINDINGS OF FACT

1. The appellant's service-connected residuals of a right 
femur fracture are characterized as involving a well-
healed surgical correction and a two-centimeter leg length 
differential.  The appellant's service-connected right 
femur fracture produces certain functional impairment, 
including excess fatigability and interference with 
standing and weight-bearing. 

2. The appellant has been diagnosed to have age-related 
degenerative disc disease of the lumbar spine.

3.  The preponderance of the evidence of record does not 
support the appellant's     claim that his current lumbar 
spine disability is related to service or to his service-
connected right femur fracture and bursitis of the right hip, 
to include leg shortening.



CONCLUSIONS OF LAW
1. The criteria for a disability evaluation of 30 percent for 
right femur fracture with bursitis have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.3, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5255 (2000).

2. The appellant's back disability is not a result of service 
or of any service-connected disorder.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.310 (2000).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks  a disability rating greater than the 
presently assigned 20 percent for a fracture of the right 
femur and bursitis of the hip.  He also seeks
Entitlement to service connection for a back disability, 
which he contends is caused by his service-connected right 
femur fracture residuals, specifically leg shortening.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider discuss all applicable statutory and regulatory 
law, as well as the controlling decisions of the appellate 
courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 
38 U.S.C.A. § 7104(d)(1) (West 1991).  

Given these requirements of law, and for the sake of clarity, 
the Board will first review the factual background of this 
case.  The Board's analysis of each issue will follow.  
Additional facts and law will be discussed where appropriate 
in the context of the Board's analyses of the issues on 
appeal. 


Factual Background

The appellant's service medical records reflect that while on 
active duty in April 1956, he was involved in a motor vehicle 
accident.  The appellant sustained a simple, complete 
fracture of the right leg at its mid-shaft, without artery or 
nerve involvement, and he underwent surgical open reduction 
of the fracture and fixation with a surgical nail.  The 
record thereafter reflects that the appellant thereafter 
again underwent surgery to straighten the nail after he had 
slipped and fallen.  Additional surgical procedures followed 
to remove the bent nail, and emplace a new nail.  At 
discharge in October 1956, it was noted that the appellant 
was "weight bearing with a good gait."     

A January 1959 in-service chronological report of medical 
care reflects that the appellant complained of low back pain 
since his 1956 car accident.  He was noted to have pain on 
flexion and right lateral bending of his spine, and spasm of 
the paravertebral muscles, more prominent on the left.  A 
follow up treatment note reflects that the appellant's back 
pain improved upon bed rest, and with the use of a bed board 
and heart.  The treating physician reported that the 
shortening of the appellant's right limb "may be a basis for 
pain."  The appellant was diagnosed to have acute myositis 
of the lumbosacral spine of undetermined cause.  He was 
hospitalized for two days, and returned to duty.  

The appellant underwent a service department physical 
examination in November 1959. He denied having, or ever 
having had, bone, joint or other deformity, and reported that 
he believed himself to be in good health.  The report is 
devoid of any mention of complaints of back pain or other 
symptoms.  In November 1963, the appellant again complained 
of lower back pain.  He was prescribed back strengthening 
exercises.  Upon radiographic examination, it was noted that 
the appellant's disc spaces were well maintained and the 
curvature of the spine was normal.  There was no evidence of 
degenerative disc disease and the sacroiliac joints and hip 
joints appeared normal.  

The appellant underwent service department physical 
examinations in September 1967 and February 1968.  On the 
latter occasion, the appellant denied having, or ever having 
had, recurrent back pain.  During an October 1969 service 
department physical examination, the appellant denied then 
having, or ever having had, recurrent back pain or bone, 
joint, or other deformity.  

In April 1974, after being diagnosed to have trochanteric 
bursitis, the appellant again underwent surgery to remove the 
calcific trochanteric bursa and the intramedullary device.  

During the course of development of his initial claim of 
entitlement to service connection, the appellant underwent a 
VA physical examination in May 1976.  Upon clinical 
examination, he was noted to be able to bend, stoop, squat, 
and stand on his heels and toes without difficulty.  The 
appellant was reported to have performed a "sit-up 
readily."  It was noted that the appellant's right lower 
extremity was 3/4 inch shorter than his left lower extremity.  

By rating decision dated in August 1976, service connection 
was granted for a right femur fracture with trochanteric 
bursitis; a 10 percent disability evaluation was assigned.  

In September 1976, the appellant underwent a physical 
examination conducted by H.D.C., M.D., for the Texas 
Rehabilitation Commission.  The appellant was noted to have 
marked atrophy of the right gluteal muscles.  The right leg 
was noted to be 3/4  one inch shorter than the left.  The 
physician reported that upon his functional assessment, the 
appellant was unable to repeatedly bend his back, stoop or 
squat.   

In a statement received in December 1976 in connection with 
the appellant's then-pending appeal relative to the initially 
assigned disability evaluation for the right femur fracture 
residuals, the appellant reported that he had had lower back 
problems since his 1956 accident.  He stated that he "was 
told by a military doctor that it could be caused by the 
right leg being shorter than the left." 

The appellant underwent a VA physical examination in April 
1980, conducted by E.C.P., M.D.  Upon clinical examination, 
the appellant was able to bend, stoop, squat, and stand on 
his heels and toes without difficulty.  The right lower 
extremity measured 35 inches, and the left lower extremity 
was 36 inches.  

The appellant's current claims arose following receipt of 
correspondence in September 1992.  During the course of 
development of the claims, a copy of the appellant's medical 
treatment file maintained by the Texas Department of 
Corrections was received in November 1992.  Pertinent to this 
appeal, the file reflects the following:

1. In October 1984, the appellant underwent 
radiographic examination of his right hip 
and right femur.  A healed fracture of the 
mid-shaft of the femur was noted with 
"satisfactorily fragmental apposition and 
alignment," as was an intramedullary 
nail.  The right hip appeared normal, and 
was without evidence of fracture, 
dislocation or joint disease.  

2. In December 1984, the appellant reported 
to the prison infirmary with multiple 
complaints.  It was noted that 
radiographic examination of his right 
thigh showed an old healed fracture.  The 
examiner observed that the appellant was a 
"hypochondriac and [had] multiple 
complaints."  

3. In late October 1989, the appellant 
requested a "job change" due to trouble 
climbing a ramp which he apparently had to 
accomplish several times a day.  It was 
noted that the appellant had full range of 
motion of his hip, but that he had pain on 
motion.  His "squatting ability" was 
observed to be good, but he had pain on 
accomplishing this motion.  The October 
1984 radiographic study was noted, 
indicating the presence of the 
intramedullary nail in his hip.  Medical 
personnel recommended that the appellant 
be assigned work that did not involve 
climbing a ramp.    

4. In December 1989, the appellant received a 
lower "bunk assignment," and a PULHES 
profile of 3,2,3,1,2, and 1, respectively.  
[The Board observes that assuming that the 
"PULHES" profile as stated is identical 
to that contained in service department 
physical examinations, it reflects the 
overall physical and psychiatric condition 
of the appellant on a scale of 1 (high 
level of fitness) to 4 (a medical 
condition or physical defect which is 
below the level of medical fitness for 
retention in the military service.  The 
"P" stands for "physical capacity or 
stamina;" the "U' indicates "upper 
extremities;" the "L" is indicative of 
the "lower extremities;" the "H" 
reflects the state of the appellant's 
"hearing and ear;" the "E" is 
indicative of the appellant's eyes; and 
the "S" stands for psychiatric condition.  
See Odiorne v. Principi, 3 Vet. App. 456, 
457 (1992).].   The appellant's work 
assignment was to exclude those jobs 
requiring standing for an extended period 
of time, and lifting in excess of 25 
pounds.  

5. In November 1991, the appellant was noted 
to have a normal gait, but his right leg 
was one centimeter shorter than his left 
leg.  

The prison medical treatment file also indicates periodic 
renewal of excusals from lifting weights over 25 pounds and 
prolonged standing due to leg and hip pain.  

The appellant underwent a VA physical examination in April 
1993.  The appellant reported the occurrence of his 1956 
automobile accident, and that he had then "fractured his 
right femur and injured his lower back."  The appellant 
further told the examiner that he had mild low back pain 
since his 1956 accident.  As to his right leg, the appellant 
reported pain along the lateral aspect of the greater 
trochanter consistent with trochanteric bursitis.  

Examination of the leg length while the appellant stood 
revealed the pelvis was level, with no evidence of lower 
extremity shortening or imbalance at the pelvic level.  
Radiographic examination of the right femur found an old 
healed fracture of the mid aspect with an intramedullary rod 
in place.  Radiographic examination of the lumbar spine 
revealed mild degenerative changes consistent with 
spondylosis of the spine.  The vertebrae were otherwise 
normal, and alignment was satisfactory.  The disc spaces and 
the sacroiliac joints were noted to be normal, although 
retrolisthesis at L5-S1 was noted with some collapse of the 
L5-S1 disk.   

Among other diagnoses, the appellant was found to have 
moderately symptomatic trochanteric bursitis, assessed as 
being the result of the rodding of his femur; minimal 
symptoms of the healed intramedullary rodding; and chronic 
lumbar strain without evidence of radiculopathy.    

Following the Court's November 1997 remand, the appellant 
submitted a May 1999 letter from J.H.P., D.C..  In substance, 
the chiropractor opined that from his review of the medical 
evidence, the appellant had a "pelvic tilt," which in its 
long term would cause undue pressure on the sacroiliac joint, 
the L5-sacrum junction and the L5 sacrum disc space which 
would ultimately lead to low back pain.  Dr. C. further 
opined that the appellant's shortened right leg and 
protruding nail from the in-service accident probably caused 
his lower back pain.  

The appellant underwent a VA physical examination in 
September 1999.  The examiner reported that he had previously 
examined the appellant in April 1993.  The appellant reported 
that he had a persistent bursitis in the right hip since the 
time the intramedullary rod was emplaced to repair the right 
femur.  The appellant stated that he had hip pain when he 
slept on his hip, and also upon internal and external 
rotation.  The appellant also reported that he had 
experienced continued low back pain that was confined to the 
lower lumbar region with no radicular symptoms.  Upon 
clinical examination, the appellant walked with a normal 
gait.  He was noted to have tenderness to palpation over the 
lateral aspect of the right hip, and internal and external 
rotation of the hips produced pain.  The appellant's right 
leg was noted to be two centimeters shorter than his left 
leg.  

The range of motion of the lumbar spine was within functional 
limits and there was no tenderness to palpation.  His heel 
and toe walking were within normal limits.  Low back pain was 
elicited upon straight leg raising and his neurological 
evaluation was otherwise unremarkable.  

Among other disorders, the appellant was diagnosed to have a 
healed right femoral shaft fracture, chronic bursitis of the 
right hip secondary to the femoral shaft fracture, 
degenerative disc disease of the lumbar spine, and a leg 
length discrepancy.  The examiner opined that the appellant 
back symptoms were age-related degenerative changes and were 
not related to any service-connected injury.   

As discussed in the Introduction, the Board remanded these 
issues in September 2000.  Among the reasons for the Board's 
remand was the requirement that an orthopedic examination be 
scheduled.  The examiner was to render an opinion as to the 
relationship, if any, between the appellant's back disability 
and his service-connected right femur fracture residuals with 
bursitis of the hip, as well as the relationship, if any, 
between the appellant's back disability and the in-service 
motor vehicle accident.  The examiner was also to comment on 
the severity of the service-connected right femur fracture 
residuals with bursitis of the hip.    

In January 2001, the appellant underwent a VA orthopedic 
examination.  The appellant reiterated his previously 
expressed report as to the history of his back and 
right hip disorders.  

As to the appellant's back symptoms, the examiner observed 
that radiographic examination of the lumbar spine revealed 
mild age-related degenerative changes most notable at L1-2, 
L2-3 and L3-4 interspaces.  Also noted were some marginal 
osteophytic formations, but the disc spaces appeared 
otherwise well-maintained.  The appellant was diagnosed to 
have degenerative disc disease of the lumbar spine.  The 
examiner opined in part that it was as least as likely as not 
that degenerative changes of the back were age related, and 
were not likely to have been caused by the service-connected 
fracture residuals and bursitis of the hip, or by the in-
service vehicle accident.  He also assessed the appellant's 
leg length discrepancy to be minimal, and as such it posed 
"no contribution" to the development of degenerative 
changes of the lumbar spine.   

As to the appellant's right femur fracture residuals, 
including bursitis of the hip, the examiner observed that 
right hip range of motion was diminished to 20 degrees, 
internal rotation was diminished to 20 degrees, 30 degrees of 
external rotation was lost, and adduction was lessened by 20 
degrees.  The examiner reported that upon the terminus of 
each range of motion study, the appellant experienced pain.  
The examiner further observed that bursitis of the right hip 
and hip pain was moderate in severity.  The examiner observed 
that the appellant had a functional range of motion, a normal 
gait, and minimal objective findings.  

1.  Entitlement to an increased disability evaluation for a 
fracture of the right femur fracture and bursitis of the hip. 

Relevant law and regulations

Disability ratings - in general

By law, the appellant's claim is to be decided based upon the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  See 38 
U.S.C. § 1155 (West 1991); 38 C.F.R. § 3.321(a) and 4.1 
(2000).  Separate diagnostic codes identify various 
disabilities.  See 38 C.F.R. Part 4 (2000).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease to injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2000).

In view of the number of atypical instances, it is not 
expected that all cases will show all the findings specified.  
38 C.F.R. § 4.21 (2000).  

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion. Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Specific rating criteria

The appellant is in receipt of a 20 percent rating under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5019 and 
5255.  The former provision pertains to the rating of 
disorders involving bursitis, which is to be rated as 
degenerative arthritis. See 38 C.F.R. § 4.71a, Diagnostic 
Code 5019.  Degenerative arthritis, in turn, is rated based 
upon limitation of motion of joints affected.  See 38 C.F.R. 
4.77a, Diagnostic Code 5003.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5255, impairment of 
the femur is to be evaluated by the degree of resulting knee 
or hip disability resulting from malunion.  
A 10 percent evaluation requires impairment of the femur, 
with malunion, and slight knee or hip disability. A 20 
percent evaluation requires malunion of the femur with 
moderate hip or knee disability; a 30 percent evaluation 
requires marked knee or hip disability. 38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (1999). Impairment of the femur is rated 
60 percent disabling with a fracture of the surgical neck of 
the femur, with a false joint. A 60 percent rating is also 
assigned for a fracture of the shaft or anatomical neck of 
the femur, with nonunion, without loose motion, and 
weightbearing preserved with the aid of a brace. An 80 
percent rating is assigned for a fracture of the shaft or 
anatomical neck of the femur, with nonunion, with loose 
motion (spiral or oblique fracture). 38 C.F.R. § 4.71a, Code 
5255.

Words such as  "moderate" are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence-to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6.  It should also be noted that use of 
similarly descriptive terminology by medical professionals, 
although evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  See 38 
U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6 (2000).

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Initial matter - duty to assist

As a preliminary matter, the Board must consider whether 
there exists any evidence not obtained that would tend to 
substantiate the appellant's claim, and whether further 
medical inquiry is necessary to adjudicate this matter.  As 
noted above, the recently-enacted VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
substantiating evidence, and that VA must conduct a medical 
examination or obtain a medical opinion when such expertise 
is necessary to make a decision on the claim.  VCAA, Pub. L. 
No. 106-475, §  3(a), 114 Stat. 2096, __ (2000) (to be 
codified at 38 U.S.C.A. § 5103A). 

The Board observes that in its September 2000 remand, it 
specifically apprised the appellant and through counsel that 
he should authorize VA to obtain any medical records on file 
with the Texas Department of Corrections not yet obtained.  
(The Board notes that the appellant has been incarcerated and 
the record does not reflect his release, or that he has been 
afforded any medical treatment by any privately obtained 
physician during his incarceration.).  The Board also 
requested that the appellant through counsel forward a copy 
of the September 1976 medical opinion by Dr. H.R.C. conducted 
on behalf of the State Social Security Administration.  

As to the former, the appellant has not responded.  As to the 
report of Dr. H.R.C., the appellant has complied with the 
Board's remand and furnished this report, which has been 
described in the factual background section above.  The 
appellant has not reported, nor does the record suggest, the 
existence of any other information that would tend to 
substantiate this claim.  

As to the question of whether further medical inquiry is 
necessary, the Board observes that the January 20001 VA 
examiner specifically noted that he reviewed the appellant's 
claims folder and medical records, as well as a copy of the 
Board's September 2000 remand.  It should also be noted that 
the examiner previously examined the appellant as to related 
in February 1993 and in September 1999.
Having reviewed the examiner's January 2001 report, the Board 
finds that it satisfies its September 2000 inquiry, as 
directed in its remand.  

In addition, the appellant and his attorney have been 
accorded ample opportunity to present argument in support, of 
his claim, and they in fact have done so.  The Board notes 
that both the appellant and his attorney furnished additional 
argument in March 2001.  This argument was directed 
principally to perceived defects in the February 2001 
Supplemental Statement of the Case.  

Accordingly, the Board finds that the provisions of the VCAA 
have been satisfied and the matter is ready for appellate 
review.  

Discussion

(i.)  Schedular rating

The appellant is presently assigned a 20 percent disability 
evaluation under Diagnostic Code 5255.  His disability is 
therefore contemplated to approximate symptoms of malunion of 
the femur with moderate hip disability.  In order for a 
30 percent disability to be assigned, symptoms indicating 
marked hip disability must be approximated.  38 C.F.R. § 
4.71a, Diagnostic Code 5255.  

The Board notes that "marked" is defined as "noticeable; 
obvious; appreciable; distinct; conspicuous".  See WEBSTER'S 
NEW WORLD DICTIONARY, Third College Edition (1988), page 828.  
By that standard, the appellant's service-connected right 
femur fracture and bursitis of the hip is not marked, i.e. 
noticeable.  His gait has been consistently described as  
normal.  Although there appears to be some shortening of the 
right leg, the medical evidence does not indicate that such 
is noticeable.  Indeed, leg shortening was not identified at 
all during the April 1993 VA examination.  The January 2001 
examination report described the leg length discrepancy as 
minimal. 

In general, the medical evidence of record as to the 
appellant's right femur fracture may be characterized as 
involving radiographic evidence of a healed fracture, and 
"minimal objective findings", as characterized and 
described by the January 2001 VA examiner.  The Board places 
great weight on the January 2001 examination report for 
several reasons: it is recent; the examination was performed 
by a physician who was familiar with the appellant and who 
had reviewed his claims folder; and the examination was 
scheduled specifically in response to the Board's request 
concerning specific information concerning the severity of 
the appellant's service-connected disability.  There is no 
medical evidence to the contrary.  

Accordingly, the Board believes that the schedular criteria 
for a 30 percent rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5255 have not been met or nearly approximated. 

Diagnostic Code 5255 further indicates that impairment of the 
femur is rated 60 percent disabling with a fracture of the 
surgical neck of the femur, with a false joint.  A 60 percent 
rating is also assigned for a fracture of the shaft or 
anatomical neck of the femur, with nonunion, without loose 
motion, and weightbearing preserved with the aid of a brace.  
An 80 percent rating is assigned for a fracture of the shaft 
or anatomical neck of the femur, with nonunion, with loose 
motion (spiral or oblique fracture).  38 C.F.R. § 4.71a, Code 
5255.

The Board observes that the fracture has been consistently 
been shown to have been healed, as evidenced by radiographic 
findings, and no competent medical examiner has indicated 
otherwise.  None of the criteria for the assignment of a 60 
percent or greater disability rating have been met. 

A disability rating greater than 20 percent under 38 C.F.R. § 
4.71a, Diagnostic Code 5255 is therefore denied.  

(ii.) DeLuca considerations

The appellant has complained of right hip pain which impairs 
his function.  As described above, the provisions of 
38 C.F.R. § 4.40 and 4.45 in essence allow for the assignment 
of additional disability for functional loss due to pain.  
See also Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

As to disablement from pain, the Board observes that the 
January 2001 VA examiner specifically noted that the 
appellant complained of the symptom upon the terminus of 
motion.  The record reflects that range of motion testing of 
the hip was undertaken during the examination.  The VA 
orthopedist noted that the appellant had a 20 degree loss of 
flexion.  See 38 C.F.R. § 4.71, Plate II (2000).  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5252, a 10 percent 
disability rating is for application where thigh flexion is 
limited to 45 degrees.  Under Diagnostic Code 5252, the 
appellant's right hip flexion loss, due to pain, clearly does 
not support the assignment of a compensable disability  
rating.    

However, the Board observes that the appellant has long-
standing complaints of recurring right hip impairment.  The 
Board notes in this regard that the appellant has continually 
been assigned limited duties during the course of his 
incarceration because of his right hip impairment, and indeed 
has been compelled to seek a lower bunk assignment for the 
same reason.  Moreover, the January 2001 VA examiner opined 
that the appellant then had moderate impairment of the right 
hip due to functional loss.  

Given these findings, and with the application of the benefit 
of the doubt rule, the Board is of the opinion that the 
evidence as to the impairment caused by functional loss 
warrants the assignment of an additional 10 percent 
disability rating, resulting in a 30 percent rating.  
Throughout the rating period, the appellant has been shown to 
have diminished functional capacity caused by the former 
disorder, including excess fatigability and interference with 
standing and weight-bearing, putting him squarely within the 
ambit of 38 C.F.R. § 4.45.  The Board believes that such 
additional disability is at most productive of an additional 
10 percent rating.  It is clear that the functional 
limitations caused by the appellant's service-connected hip 
disability, even with the application of the DeLuca factors, 
do not approximate the pathology associated with higher 
disability ratings.  As discussed above, the      
Recent VA examination reports indicated only minimal 
objective findings, albeit with moderate pain.
 
(iii.)  Additional comments

The Board observes that other potentially applicable 
diagnostic codes with scrutiny upon limitation of motion 
would not result in a higher disability rating.  Because he 
is in receipt of a 20 percent disability rating, 
consideration of 38 C.F.R. § 4.71a, Diagnostic Codes 5251 and 
5253 are not for application.   The hip has not been reported 
to be ankloysed or subject to flail joint, thus precluding 
application of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 and 
5254.  

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine as secondary to the service-
connected disability of a right femur fracture and bursitis 
of the hip.

Relevant law and regulations

Direct service connection

In order to be entitled to service connection for a disease 
or disability, the evidence must show that such disease or 
disability was either incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 
3.303(a) (1999).

Secondary service connection

Secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a 
service-connected disease or injury. . . ."  
38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 
521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. 
§ 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (en 
banc).  

Analysis

Duty to assist

In its discussion of the increased rating issue above, the 
Board has fully discussed VA's duty to assist in the context 
of this case and in light of the recently-enacted VCAA.  For 
the reasons stated above, the Board has concluded that VA's 
statutory to assist the appellant in the development of his 
claim has been satisfied. 

Discussion

The appellant has contended, in essence, that the discrepancy 
in leg lengths has caused a tilting of the pelvis which in 
turn led to his current back disability.  

It is clear that the appellant currently has a back 
disability, diagnosed as degenerative changes of the lumbar 
spine.  Further, although there is some evidence to the 
contrary [see the April 1993 examination report], there is 
evidence of some discrepancy in leg lengths, most recently 
assessed as two centimeters.  The outcome of this issue 
hinges upon the relationship, if any, between these two 
facts.  It was with this in mind that the Board sought a 
clarifying medical opinion in its September 2000 remand. 

At the outset of its discussion, the Board wishes to make it 
clear that to the extent that the appellant and his attorney 
are attempting to render medical opinions concerning the 
etiology of his back disability, it is now well-established 
that laypersons are not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and 
their opinions are entitled to no weight.  See, e.g., Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992). 

The Board is presented in this matter with two recent and 
essentially conflicting medical opinions: the May 1999 
opinion of J.H.P., a chiropractor, who assessed the 
appellant's back pain as related to residuals of the 
appellant's in-service automobile accident, specifically the 
shortened right leg and surgical nail; and the September 1999 
and January 2001 opinions of D.V., M.D. who attributed the 
appellant's low back symptoms to an age-related process and 
discounted both the in-service automobile accident and 
resulting shortening of the leg as causal factors.  

The United States Court of Appeals for Veterans Claims has 
specifically rejected the so-called "treating physician 
rule".  "The probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches. . . .  
As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [Board as] adjudicators . . ."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).
See also Wray v. Brown, 7 Vet. App. 488, 492-493 (1995) [in 
merits analysis of cases involving multiple medical opinions, 
each medical opinion should be examined, analyzed and 
discussed for corroborative value with other evidence of 
record]; Owens v. Brown, 7 Vet. App. 429, 433 (1995) [holding 
that it is not error for the Board to favor opinion of one 
competent medical expert over that of another when the Board 
gives adequate statement of reasons and bases].

Because the Board must determine the accuracy of the factual 
basis of each medical opinion, the Board deems it critical to 
set forth the essential facts of record as to the history of 
the appellant's disorder:  

1.  In April 1956, the appellant sustained a 
fracture of the right leg at its mid-shaft.  
Six months later, he was noted to be 
"weight-bearing with a good gait" upon 
physical examination;

2.  In January 1959, upon the appellant's 
complaint to military medical examiners that 
he had low back pain since the April 1956, a 
physician noted that the appellant had a 
shortened right limb that "may be a basis 
for  pain."  Following a diagnosis of acute 
myositis of the lumbosacral spine of 
undetermined cause, the appellant was treated 
and was returned to duty;

3.  In November 1959, the appellant denied 
having any bone, joint, or other deformity 
during the course of a service department 
physical examination.  Although the appellant 
complained of back pain in November 1963, 
radiographic study found that the disc spaces 
were well-maintained, and the sacroiliac 
joint was normal.

4.  On service department physical 
examination in February 1968 and October 
1969, the appellant denied having, or ever 
having had, recurrent back pain.  

5.  In May 1976, the appellant performed a 
"sit up" in a manner described by a medical 
examiner as "readily."  

6.  In September 1976, a medical examiner 
contracted by the Social Security 
Administration in the course of the 
appellant's claim with that agency for 
compensation found upon physical examination 
that the appellant could not repeatedly bend 
the back, but the examiner recorded no 
clinical test findings.  
  
7.  In December 1976, during the course of 
development of a claim for VA compensation, 
the appellant reported that he had had lower 
back pain since his 1956 motor vehicle 
accident.  

8.  In April 1993, the appellant was 
diagnosed to have degenerative changes of the 
lumbar spine.  
  
As to the salient factual points underlying Dr. J.H.P.'s 
opinion, he first accurately notes that the appellant was 
injured in an automobile accident, and that in September 
1957, a military physician found the appellant to have had a 
one-half inch shortened right leg.  He also correctly 
observes that in a January 26, 1959, treatment note, a 
military health care provider noted that the appellant's then 
existing back pain "may" have had a basis in the 
appellant's shortened right leg.   

However, after reviewing Dr. J.H.P.'s opinion, the Board 
finds that his factual basis is not supported on several 
points.  First, Dr. J.H.P. observes that in 1980, VA 
physician E.C.P. had "a pretty good feel about [the 
appellant's] condition as he concludes correctly that a right 
short leg would cause low back pain."  (Italics added).  
However, contrary  to Dr. J.H.P.'s reading of the earlier 
report, Dr. E.C.P.'s clinical findings are wholly devoid of 
any mention of any back disability whatsoever.  Compare 
opinion of J.H.P., page 2, dated  May 1999 and report of 
E.C.P., M.D., dated April 1980.  

The Board has also scrutinized the record in depth for 
clarification of Dr. J.H.P.'s observation that it showed a 
1983 "description of . . . right femur with sacrum pain," 
and also "pain in the hip and back with myositis in the 
lumbosacral spine."  However, the record shows no such 
notation.  Instead, while the record reflects the appellant 
complained to prison medical officials on numerous occasions 
beginning in 1979 of right thigh or hip pain as well as other 
symptoms, the record does not show that he made similar 
complaints relative to his back.  

Moreover, to the extent that Dr. J.H.P. correctly observes 
that the appellant was assigned light duties during his 
incarceration, the T.D.C. medical records do not reflect that 
the appellant's back disability was the stated reason for 
such restriction.  Instead, the appellant is noted to have 
consistently complained of right hip and leg pain, without 
regard to any back symptoms, as bases for being regularly 
assigned to lower bunks and restricted duties.  As discussed 
above, the Board recognized this in assigning an additional 
disability rating for the appellant's service-connected right 
hip disability.  

In sum, the factual basis of Dr. J.H.P.'s medical opinion is 
flawed in several significant particulars.  To the extent 
that he suggests that the appellant has continually has 
complained of back pain since the in-service automobile 
accident, the record on appeal demonstrates otherwise.  There 
are lengthy periods in which the appellant did not mention 
back problem and indeed denied them.   

The Board emphasizes in this regard that it does not suggest 
that Dr. J.H.P.'s integrity is impugned - only  the basis of 
his opinion.  Dr. J.H.P. is not reported to have conducted an 
examination of the appellant.  Instead, his opinion is based 
upon a review of other evidence, which as noted above is 
incomplete or inaccurate as to the continuity of symptoms 
reported by the appellant as well as the findings of other 
medical professionals.  To the extent that it is factually 
flawed, it is also diminished in its probative value.  See 
Leshore  v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993). 

The Board now turns to examination of the countervailing 
opinion(s) of record, authored by D.V., M.D.  The record 
reflects that the orthopedist conducted two examinations of 
the appellant - in September 1999 and in January 2001.  In 
the reports of both examinations, the physician opined that 
the appellant's low back pain was caused by age-related 
degenerative changes in the back.  Dr. V. reported that he 
reviewed the appellant's claims folder in its entirety, 
including the service medical records.  After review of the 
file, and in particular upon the conduct of a contemporaneous 
examination in January 2001, the examiner concluded that the 
in-service accident did not cause any back symptoms, the 
appellant's leg length discrepancy was minimal, and "pose[d] 
no contribution to the development of degenerative changes of 
the lumbar spine."

The Board is of the opinion that the two opinions of Dr. D.V. 
are more probative of the essential issue in this matter.  
First, they are clearly more informed than that of Dr. 
J.H.P., in that they are based upon review of the record in 
its entirety.  Having reviewed the record, Dr. D.V.'s finding 
that the appellant's leg length discrepancy was minimal and 
played "no role" in the development of back pain undercuts 
the essential premise of Dr. J.H.P.'s opinion relative to 
"pelvic tilt."  That Dr. D.V. was aware of the leg length 
differential is evidenced by his earliest examination, where 
he specifically noted that there was a two centimeter 
difference.  Indeed, even at that time, (September 1999, when 
the appellant was 71 years of age) Dr. D.V. specifically 
attributed the appellant's back pain to age related 
processes. 

In addition, in evaluating the probative value of the 
chiropractor's statements, the Board also looks at factors 
such as the health care provider's knowledge and skill in 
analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).  As is true with any piece of evidence, 
the credibility and weight to be attached to these opinions 
are within the province of the Board as adjudicators.  See 
Madden v. Gober, 125 F.3d 1477 (Fed.Cir. 1997) and cases 
cited therein. Because of his more advanced training, the 
Board places greater weight on the findings and opinions of 
the medical doctor in this case than it does on the report of 
the chiropractor.

In sum, because the opinion of Dr. D.V. is more informed 
(through training, clinical evaluation and review of the 
record in its entirety), it is more probative than that of 
Dr. J.H.P., whose essential premises as to the history of the 
appellant's disorder is not substantiated by record.  

Having examined the medical evidence, the Board determines 
that it clearly preponderates against entitlement for the 
benefit sought.  The essential medical opinion in support of 
the claim is significantly undermined by erroneous factual  
premises, and other more informed medical evidence is clearly 
against the claim.   

In summary, the Board concluded that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for a back disability, both as directly 
due to service or secondary to the service-connected right 
femur fracture and bursitis of the hip.  Service connection 
for a back disorder is therefore denied.  
 

ORDER

Service connection for a back disability is denied.

An increased disability rating, 30 percent, for right femur 
fracture residuals with bursitis is granted, subject to the 
statutes and regulations governing the payment of monetary 
awards.


REMAND

As is noted above, the appellant's claim for entitlement to 
service connection for a disorder characterized by pain in 
the shoulders is REMANDED for compliance with the decision in 
Manlincon and other applicable statute and regulation.  

The RO should take such development or 
review action as it deems proper with 
respect to the claim for service 
connection for a disorder characterized 
by pain in the shoulders.  If any such 
action does not resolve the claim, or if 
the RO chooses to take no additional 
development action, the RO shall issue 
the appellant a Statement of the Case 
pertaining to that issue. The appellant 
and his attorney should be given notice 
of, and appropriate opportunity to 
exercise, his appeal rights. 

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. 
§ 3.655(b).  The appellant's cooperation in the RO's efforts 
is both critical and appreciated.  However, the appellant is 
further advised that his failure to report for any scheduled 
examinations without good cause may result in the claim being 
considered on the evidence now of record or denied.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  



CONTINUED ON NEXT PAGE

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 


